DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action in response to the communication filed on January 13, 2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2021 has been entered.


Remarks
Pending claims for reconsideration are claims 1-30. Applicant has
Added new claims 24-30. 

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art Vashist et al (U.S. 2014/0082730 A1) discloses:
An apparatus and method predict and detect network attacks by using a diverse set of indicators to measure aspects of the traffic and by encoding traffic characteristics using these indicators of potential attacks or anomalous behavior. The set of indicators is 
However the prior arts of record alone or in combination fails to teach or suggest the claimed limitation of independent claims 1 and 12 “...wherein the real-time damage assessment comprises a weighted average including a first weight indicating a likelihood of one or more cyberattacks, a second weight indicating a likelihood of success of the one or more cyberattacks, and a third weight indicating a measure of severity of damage; and wherein the first, second, and third weights are based at least in part on historical information captured by one or more computer systems” along with other limitations of claim 1.
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 24-25, and 27-28, state the phrase “predictive accuracy” applicant provided specification failed to disclose such phrase related to historical data.
Claims 26, and 29, state the phrase “handle cyberattacks in temporal order from a most severe weighted average to a least severe weighted average” applicant provided specification failed to disclose such phrase related to “weighted average”.
Allowable Subject Matter
Claims 24-29 would be allowed if the current rejection in particular 112 (a) rejection set forth in this office action is overcome.
Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 30 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vashist et al. (U.S. Patent Application Publication No.: US 2014/0082730 A1 / or “Vashist” hereinafter).

	Regarding claim 30, Vashist discloses “A central monitoring station of a monitoring system for detecting and handling cyberattacks to client systems with a management system that manages a consortium of monitoring systems, comprising” (Para 0067, data collected at a central location; and Para 0010): 
	“a network interface configured to receive and transmit information using a computer network” (Fig. 2: Router 204 i.e., a network interface); 
	“and a processor and a memory comprising processor executable instructions, the processor executable instructions upon execution by the processor, configuring a plurality of components of the central monitoring station to detect and respond to cyberattacks to client systems, the plurality of components configured to compute a real-time damage assessment based on a detected cyberattack” (Para 0053, predict attacks, Para 0093), 
	“wherein the real-time damage assessment comprises a weighted average including a plurality of weights indicating a likelihood of one or more cyberattacks” (Para 0049, “dynamic threshold is updated frequently and it is computed as an affine weighted combination of historical threshold and the current value of the traffic”);
 	“and wherein the plurality of weights are based at least in part on historical information captured by one or more computer systems” (Para 0040, information about know attacks are given in historical data).

Relevant Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jonnala et al. (US 2006/0282892 A1) discloses:
“The monitoring may use one or more techniques for detecting suspect data. For example, the monitoring may include an ongoing review of network traffic levels; a statistical comparison of traffic levels with historical data on peak data rates, average data rates, durations of peak flows, and other statistics; or one or more threshold levels for flagging possible DOS attacks; or other tools; or combinations thereof “ (Paragraph 0056).

					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH ALMAMUN whose telephone number is         (571) 270-3392.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/ABDULLAH ALMAMUN/Examiner, Art Unit 2431                                                                                                                                                                                                        
/SAMSON B LEMMA/Primary Examiner, Art Unit 2498